STONE, J.
The statute, exempting from levy and sale certain property for the benefit of indigent families, has always received in this court a liberal construction, in furtherance of the humane intentions of the legislature. — Code, § 2462 ; Watson v. Simpson, 5 Ala. 233 ; Jordan v. Autrey, 10 Ala. 216 ; Favers v. Class, 22 Ala. 627 ; Sallee v. Waters, 17 Ala. 482 ; Noland v. Wickham, 9 Ala. 169. We have no wish to depart from such construction.
The question raised by this record is, was the horse described in the testimony, a work-horse within the meaning of the statute ? The bill of exceptions tends to show that he was put to various uses ; to some of which we are unable to assign a place within the purview of the statute.
In Noland v. Wickham, supra, this court said, “We must understand the term work-horse to mean one that performs the common drudgery of the homestead ; as to haul wood, to draw the plow, to carry the family to the church, &c., either under the saddle, or in traces. It is not necessary that he shall have performed this service; if he has performed a part of it, and is intended as such a drudge, it is quite sufficient to bring him within the exemption of the statute.” In another part of the same opinion, it is more than intimated that the statutory exemption would be upheld for the benefit of the family, “if the only horse belonging to its head was used to ride to mill, to carry the children to school, or in other equally necessary or convenient service.” It is not necessary that the horse should have been broken to the harness, or actually put to service. — 9 Ala. 169.
We cordially approve this statement of the principle. The inquiry in every such case is, what is the intention or purpose for which the horse is owned and kept ? If the horse was kept in the prosecution of a business, or livelihood, outside of *243the comforts, the wants and requirements of the family, and of its several members, then such horse is not exempt under the statute from levy and sale.
On the other hand, if owned and kept for the use of the family, the exemption is not impaired if the horse be, for any portion of the time, applied to other uses. The use is a question of inference to be drawn by the jury, upon a survey of all the evidence. We do not say, or intend to say, that the statute withholds its protection, unless the chief or main employment of the horse shall be in the service of the family. In fact, it is not necessary that any service shall have been rendered the family, if there be a bona-fide intention that the horse shall be put to such use. We do decide, however, that to justify the exemption, use by, or service to the family, in the sense of that term as we have above explained it, must be one of the bona-fide purposes for which the property is kept.
It is obvious, the legislature did not intend to exempt every description of horse, irrespective of the uses to which he Avas put. If such had been their intention, they would have omitted the word work, as a qualification of the term horse.
The testimony in this case was susceptible of more than one construction. It should, therefore, have been left to the jury, under an appropriate charge. It was not, on the main point, so free from conflict, as to justify the charge given. — Arnold v. The State, at the present term ; Dill v. The State, 25 Ala. 16 ; Holmes v. The State, 23 Ala. 11; Skains & Lewis v. The State, 21 Ala. 218.
Eor the error pointed out, the judgment of the circuit court is reversed, and the cause remanded.
EIOE, O. J.
I think the construction given to the exemption law, by our former decisions, both before and since its re-enactment in the Code, was more liberal than that given to it by my brother judges in this case. I am not willing to narrow the construction heretofore given to this law. — See Favers v. Glass, 22 Ala. R. 621, and cases therein cited. And according to the former decisions of this court, the charge of the court below was, in my judgment, correct. I am, therefore, opposed to a reversal.